Citation Nr: 1749989	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-33 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, with service in Vietnam. He is a recipient of the Combat Infantryman Badge and a Bronze Star Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's tinnitus is related to his military service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

During a July 2011 VA audio examination, the Veteran was diagnosed with tinnitus. The record indicates that the Veteran was in combat and exposed to noise from machine guns, small arms, and howitzers. Accordingly, noise trauma is presumed because his statements are consistent with the time, place, and circumstances of his combat service. See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

In April 2017, the Veteran testified that he began to notice his tinnitus within a year of discharge from service, and that it has not gone away since then. Although the July 2011 VA examiner opined that the Veteran's military service did not cause his tinnitus, this opinion has limited probative value because it holds the Veteran to a higher than equipoise standard. Consequently, based on review of the evidence in record, the evidence is at least in equipoise that the Veteran's tinnitus is related to his military service and service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim for bilateral hearing loss, specifically by obtaining a new VA examination.

In April 2017, the Veteran testified that he began to have hearing difficulty shortly after he came home from Vietnam. As discussed above, the Veteran's noise exposure during service is conceded. See 38 U.S.C.A. § 1154(b). Service treatment records reflect two audiograms, but their dates are not immediately apparent. Though some post-service occupational noise exposure has been established, it does not appear to be significant. In May 2017, the Veteran reported that a physician told him it was reasonable to believe that his military service was 50 percent or more the reason for his hearing loss, but would not sign a statement to that effect. 

In July 2011, a VA examiner opined that the Veteran's hearing loss was not related to in-service noise exposure because there was no sufficient scientific basis for the existence of delayed-onset hearing loss. However, service connection for hearing loss can still be warranted even when the Veteran had normal audiometric tests upon discharge. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Additionally, the VA examiner's analysis is inadequate because the examiner used a higher than equipoise standard in rendering his opinion. As a result, remand for a new examination is necessary.

In April 2017, the Veteran testified that his hearing was worse than during the July 2011 audio examination. Additionally, the Veteran submitted an April 2017 audiogram indicating that he meets the threshold requirements for hearing loss. See 38 C.F.R. § 3.385. Given that he is now service connected for tinnitus, that hearing loss tends to be a progressive disability, and that he is competent to observe a diminution in his hearing capacity, a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary. 

Finally, the Veteran testified that he had been receiving VA treatment for his hearing loss for the past seven years at Cape Coral VA Medical Center (VAMC). Review of the claims file reflects these treatment records have not been obtained. Such records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records from the Cape Coral VAMC for the Veteran's hearing loss from January 2009 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to determine the nature and cause of his hearing loss. The examiner should review the entire record in conjunction with the examination. Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's hearing loss was manifested in, caused by, or otherwise related to his military service, to include the conceded exposure to noise trauma therein? Please explain why.

The examiner is reminded that normal audiometric tests upon discharge are not automatically detrimental to a Veteran's claim. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

(b) If hearing loss is found to be unrelated to the Veteran's service, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the disability was either caused or aggravated by the Veteran's service-connected tinnitus? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's tinnitus, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


